Title: Pennsylvania Assembly Committee of Correspondence to Benjamin Franklin and Richard Jackson, 22 September 1768
From: Pennsylvania Assembly Committee of Correspondence
To: Franklin, Benjamin,Jackson, Richard


Gentlemen,
Philadelphia, September 22, 1768.
In our Letter of the twentieth of February last,  we communicated the Directions of the House, that you would unite with the Agents of the other Colonies in such Measures as might be pursued with respect to the obtaining a Repeal of the Act of Parliament imposing Duties on Glass, Paper, &c. in America.
The Assembly, in their present Sitting, resuming the Consideration of that Act, and continuing of Opinion, that it is extremely inconsistent with the Rights of the Freemen of the Province, have thought it a necessary Duty to petition the different Branches of the British Legislature for Redress. Those Petitions are herewith transmitted, which you are desired to lay before His Majesty and the two Houses of Parliament, to whom they are respectively directed.
You will perceive, on perusing the Petitions, that the Reasons, offered to induce a Repeal, are very much confined to the Right of the Colony in being exempted from Parliamentary Taxation; little is said on the Inexpediency of the Regulation adopted by the Act, lest seeming to rely on the latter should weaken the Arguments in Support of the former. However, the House think it necessary to observe, that, were they convinced the Parliament had a constitutional Right to tax the Subject, which they never can have, in America, yet they conceive the Act under Consideration is liable to several material Objections, founded on the Welfare of the Mother Country, as well as the Colonies.
A little Attention to the natural Effects of the Act must shew its bad Policy. The Colonies are prohibited, by divers Acts of Parliament, from importing Commodities of the Growth and Manufacture of Europe, save from Great-Britain, a few Articles excepted. They have hitherto in a great Measure contented themselves with supplying their Wants from their Mother Country, to the great Advantage of her Commerce. But should the Act be continued, and with it the heavy Duties on the Commodities therein enumerated, it will naturally induce the Americans, either from the Principles of Necessity, Interest or Conveniency, to set up Manufacturies of those Articles, and desist from any further Importation from Britain. Hence a virtual, if not an actual, Repeal of the Statute will follow; and instead of leaving the Colonies to their natural and proper Business, the Improvement and Cultivation of their Lands, and of Course increasing the Demand for British Commodities among them, it will operate as a Bounty to raise and manufacture them here, to the great Loss of the British Merchant and Manufacturer.
Another Objection to this Statute, which is equally applicable to several others, laying Duties on Commodities for the Regulation of Trade, is, that they are all to be paid in Silver. This Restriction, in the Payment to one Species of Currency, has already laid the Importers under the greatest Difficulties. The Balance of Trade, in Favour of Britain, has already drained the Colonies of that Article, insomuch that the Merchants can now scarcely collect sufficient to pay the Duties, and in a short Time it will be impossible to pay them at all, as the Colonies have no Trade which can supply them with the Materials appointed in the Act for the Payment. A Stop to the Importation of those enumerated Commodities must from thence follow, as no Person will choose to give Orders for Effects which he will not be permitted to land without paying Duties for them in Silver, when it is out of his Power to procure it.
A third Objection arises from the Appropriation of the Monies to be levied by the Act. They are to be applied to the Payment of the necessary Charges of the Administration of Justice, and to the Support of the Civil Government, in such Colonies where it shall be judged necessary. This Regulation, the House apprehends, may be attended with the most dangerous Consequences. Should the Proprietaries of this Province continue to hold the Nomination and Appointment of the Governor, and his Salary to be paid by the People, without their Consent, be certainly fixed, he will be rendered altogether independant of them, and thereby that Check on his Conduct, which is necessary to the Support and Preservation of their Rights, be intirely lost.
The Establishment of Salaries, in the same Manner, on the Judges holding their Commissions during the Pleasure of the Proprietaries, who are the universal Landlords, and must of Course have Controversies in the Courts of Justice with the People, will be attended with Mischiefs little, if any, inferior. In England, and by a late Act in Ireland, the Judges have independant Livings, but the Tenure of their Commissions is during good Behaviour, and they hold Estates for Life in their Offices. Thus they are freed from the Influence and Controul of Power, and under them the People have a rational Surety of impartial and upright Decisions in all Cases where either Liberty or Property is concerned. But should the Judges of this Province, already dependant on the Will and Pleasure of the executive Part of Government for their Commissions, be rendered altogether independant on the Legislative for their Salaries, whenever either weak or bad Men may be in Office, or the Proprietaries, or their Governors, shall think proper to interfere in judicial Determinations, the Liberties and Properties of the People must be in the most imminent Danger, if not totally destroyed.
But the Act provides, that the Monies shall be applied to the Purposes before-mentioned, in such Colonies where it may be judged necessary. Should it be thought unnecessary to apply any Part of it to the Use of this Province, it must appear on the least Reflection extremely unjust that the Duties levied on the People here, without their Consent, should be appropriated to the Uses of the other Colonies, without our deriving the least Benefit from the Application.
Should any Surplus happen after these Purposes are answered, the Residue of the Monies is to be expended in the general Defence of the Colonies; but the House cannot conceive that the Parliament can have a Right to tax so large a Body of the King’s Subjects without their Consent; and had they that Authority, they apprehend the People of this Province have ever heretofore rendered the Exercise of it over them unnecessary, by the Liberality of their Grants to the Crown, whenever required.
Former Assemblies having received repeated Proofs of your warm and steady Regard for the just Rights and Privileges of this and the other American Colonies, the House entertain the fullest Confidence that you will pay all due Attention to the important Matters now committed to your Care, by exerting your utmost Influence and Abilities to obtain a Repeal of the before-mentioned Act, which they conceive to be equally prejudicial to the true Interest of Great-Britain and her Colonies.
They also request that you will not be unmindful of the several Matters heretofore recommended to your particular Attention, with Respect to the Trade of the Colonies to Spain, Portugal, the West-Indies, &c. and that you will omit no favourable Opportunity of obtaining Relief from the many injudicious Restrictions which have been laid on our Paper Currency, the Exportation of Iron, and other Branches of our Commerce, to the manifest Prejudice of both Countries; for the Particulars whereof we refer you to our former Instructions.  Signed by Order of the House,



James Pemberton,
Joseph Galloway, Speaker.


William Rodman,
Joseph Fox,


Isaac Pearson.
Joseph Richardson,



Thomas Livezey,



